IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 221 WAL 2021
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
MARKCAIL WILLIAMS,                           :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2021, the Application for Leave to Amend

is DENIED and the Petition for Allowance of Appeal is DENIED.